Case 5:20-cv-04072-DDC-ADM Documenti1 Filed 11/05/20 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

CALEB F. METTILLE, )
Plaintiff, ) Case No.
)
v. ) DEMAND FOR JURY TRIAL
)
BNSF RAILWAY COMPANY, )
Defendant. )
COMPLAINT

COMES NOW, the Plaintiff, Caleb F. Mettille, by and through their undersigned counsel,
Bruce Alan Brumley and Chloe Elizabeth Davis and for their causes of action against Defendant
BNSF Railway Company, states the following:

PARTIES, JURISDICTION, AND VENUE

1. Plaintiff Caleb Mettille (herein after Plaintiff) is an individual residing in Jefferson
County, Kansas.

2. Defendant BNSF Railway Company (hereinafter Defendant) is a Delaware foreign
for-profit corporation doing business in Kansas within the boundaries of Shawnee County, Kansas.
This defendant may be served with process at The Corporation Company, Inc. in Topeka, Kansas.

3, This action arises under the Americans with Disabilities Act of 1990, Title 42,
Chapter 126, Section 12101, et. seq., of the United States Code, as amended (hereinafter ADA)
related to various sections including employment, accommodation, discharge, retaliation,
attorney’s fees, and compensatory and punitive damages.

4, As the claims enumerated herein arise under federal law, this Court has jurisdiction
pursuant to 28 U.S.C. § 1331.

5. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), as Defendant is

subject to the Court’s personal jurisdiction within this District.
Case 5:20-cv-04072-DDC-ADM Documenti1 Filed 11/05/20 Page 2 of 19

EXHAUSTION OF ADMINISTRATIVE REMEDIES

6. Plaintiff incorporates by reference all aforementioned paragraphs | through 5 as if
fully set forth herein.

7. Plaintiff dually filed separate Charges of Discrimination with the Kansas Human
Rights Commission (hereinafter “KHRC”) against the Defendant on or about February 27, 2020.
The complaints were dual filed with the Equal Employment Opportunity Commission (hereinafter
“EEOC”).

8. Plaintiff was issued his Notice of Right to Sue letter dated August 12, 2020, by the
United States Equal Employment Opportunity Commission on or about August 24, 2020. (Please
see Exhibit A, which is a copy of the Notice of Right to Sue).

9. Plaintiffs claims herein were subject to the KHRC/EEOC investigation referenced
above.

10. Plaintiff has exhausted his administrative remedies pursuant to 29 C.F.R. 1601, et.
seq. or any other rule, law, statute or regulation.

11. Plaintiff has fully complied with any and all administrative and jurisdictional
prerequisites to the institution of this action in this Court.

ALLEGATIONS COMMON TO ALL COUNTS

12. Plaintiff incorporates by reference all aforementioned paragraphs 1 through 11 as
if fully set forth herein.
13. Plaintiff was hired by Defendant as a Mechanical Foreman 1/Supervisor on or about

November Sth, 2018, a job he was always qualified, including now, to do and perform.
 

Case 5:20-cv-04072-DDC-ADM Documenti1 Filed 11/05/20 Page 3 of 19

14. On or about November 15, 2019, approximately one year later, Plaintiff was
discharged from his employment with Defendant in an act of Discrimination and Retaliation of his
disabilities, violating his rights as stated in the ADA.

15. Plaintiff is a Caucasian male with multiple disabilities to include Post-Traumatic
Stress Disorder (hereinafter “PTSD”) and Traumatic Brain Injury (hereinafter “TBI’’) resulting
from military service.

16. Plaintiffs disabilities described throughout this complaint qualify as disabilities
within the meaning of the ADA.

17. Plaintiff's disabilities of PTSD and TBI are of a nature of impairment making
Plaintiff a qualified individual within the meaning of the ADA.

18. Plaintiffs disabilities of PTSD and TBI are recognized impairments as defined by
the ADA.

19. Plaintiffs disabilities affect more than one appropriate major life activity with
impairments that substantially limit those activities as defined by the ADA.

20. Plaintiff has a record of his impairments as shown by his treatment and
disclosures to Defendant of his disabilities, which were known to this Defendant employer.

21. — Plaintiff was treated by Defendant as being perceived as or being regarded as
impaired as demonstrated by Defendant allowing employees, including management, to mock
Plaintiff and call Plaintiff “weird.”

22. Plaintiff worked for Defendant from on or about November 5, 2018, until on or
about November 15, 2019, and that all times of his employment and afterwards up to and
continuing through today’s date and beyond, even with his disabilities, he qualified for work with

this Defendant and continues to do so, both with or without reasonable accommodations.
 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 4 of 19

23. Despite Plaintiffs ADA disabilities, that all times described in this complaint,
currently and into the future, Plaintiff has been and continues to be qualified physically and
mentally to perform his job performed at Defendant’s place of employment.

24. That despite being a qualified individual with a disability that was and continues to
be capable of doing his job, the Plaintiff was terminated by this Defendant.

25, That Plaintiff was not terminated for cause and the termination was in bad faith,
based in discrimination, and in retaliation of his disabilities described throughout this complaint.

26. That Defendant is a qualified covered entity under the ADA as Defendant engages
in commerce and has more than 15 or more employees for each working day in each of 20 or more
calendar weeks in the current or preceding calendar year and in fact defendant has more than 500
such employees.

27. Plaintiff was discriminately terminated immediately after reporting multiple
instances of discrimination on to Plaintiff, which occurred on the basis of his disabilities
throughout the entire time period of working for Defendant.

28. Plaintiff requested reasonable accommodations pursuant to his disabilities under
the Americans with Disabilities Act of 1990.

29. | The accommodation requests described throughout this complaint were denied by
Defendant.

30. That Plaintiff complained to supervisors and persons with authority at Defendant’s
workplace on multiple occasions asking that such discrimination based on his disabilities cease
and stop.

31. Plaintiff wrote a letter to his superintendent or to Defendant to such superintendent

asking that the acts of discrimination based on his disability cease and stop.
 

Case 5:20-cv-04072-DDC-ADM Documenti1 Filed 11/05/20 Page 5 of 19

32. That Defendant did not accommodate Plaintiff despite his reasonable requests for
such accommodations.

33. That Defendant did nothing to stop the discrimination and actually encouraged it to
continue.

34. That Defendant terminated Plaintiff due to his ADA disabilities as opposed to
allowing reasonable accommodations or stopping illegal discrimination on the basis of disability.

35. That the termination described through this complaint was discriminatory and also
in retaliation for reporting this aforementioned discrimination due to Plaintiffs disabilities.

36. That the termination described throughout this complaint was also in retaliation for
requesting reasonable accommodation, which was denied by Defendant.

37. That the termination described throughout this complaint was also in retaliation for
reporting the discrimination and asking that it cease.

COUNT I — DESCRIMINATION ON THE BASIS OF DISABILITY
(In Violation of the Americans with Disabilities Act of 1990 as Amended)

38. Plaintiff incorporates by reference all aforementioned paragraphs 1 through 37 as
if fully set forth herein.

39. Defendant discriminated against a qualified individual (Plaintiff) with a disability

because of his disability.

40. Defendant discriminated against Plaintiff as an individual in regard to his job
advancement.
41. Defendant discriminated against Plaintiff as an individual in regard to his ultimate

discharge from employment with Defendant.
 

Case 5:20-cv-04072-DDC-ADM Documenti1 Filed 11/05/20 Page 6 of 19

42. Defendant discriminated against Plaintiff as an individual in regard to his overall
compensation from Defendant.

43, Defendant discriminated against Plaintiff as an individual in regard to his job
training, and other terms, conditions, and privileges of his employment.

44. Plaintiff's disabilities of PTSD and TBI require him to be very detailed and rule
oriented in the ways he performs tasks, causing to orient himself by lists and very detailed work.

45. Plaintiffs detailed methodology or focus oriented way of work results directly
from his disabilities of PTSD and TBI as coping from said injuries and is a common element
from such injuries, impairments, or disabilities.

46. Plaintiffs detailed methodology or focus oriented style does not prevent him from
working the job he was hired to do by Defendant.

47. Plaintiffs detailed methodology or focus oriented style has benefits and helps his
performance, but Plaintiff would have been greatly assisted by accommodation in the form of
giving work tasks to him in a simple list.

48. Defendant was aware of the disabilities and other simple concerns related to
accommodation throughout this complaint.

49. | While employed by Defendant and/or under the control of Defendant, Plaintiff was
repeatedly subjected to frequent and severe discrimination on the basis of his above referenced
disabilities including being regularly ostracized and treated differently than other employees in the
same and similar position.

50. Defendant’s employees in the same/similar position, and also amazingly employees
in supervisory roles, would use derogatory language toward Plaintiff, mocking his disabilities and

the way he worked as result of his disabilities.
 

Case 5:20-cv-04072-DDC-ADM Documenti1 Filed 11/05/20 Page 7 of 19

51. | Anexample of the derogatory language in the preceding paragraph of mocking his
disability and work was a member of management calling the Plaintiff “weird.”

52. Other employees mocking Plaintiff and his disability was to comment on Plaintiffs
speech impediment, which is made worse or caused by his disabilities including both his PTSD
and TBI.

53. Plaintiff requested reasonable accommodations for his disabilities such as being
assigned to a different supervisor who did not call him names such as being “weird,” or making
fun of his speech caused by his PTSD or TBI.

54. Plaintiff also requested reasonable accommodation such as having his work tasks
presented in list form, which helped him process things in line with PTSD and TBI or disability
requiring simple reasonable accommodation.

55. Upon Plaintiffs request for reasonable accommodations for his disabilities,
Defendant responded that Plaintiff could not “use his disability as an excuse,” and Plaintiff did not
receive any form of accommodation for approximately eight weeks.

56. This treatment was extremely unwelcome, physically threatening, embarrassing,
humiliating, was ongoing in nature, and due to Plaintiff's disabilities or perceived disabilities.

57.  Defendant’s workplace caused severe tangible psychological injury to Plaintiff
resulting in Plaintiff to seek out counseling directly related to trauma and mental anguish caused
by this termination.

58. Defendant herein this case had knowledge of the discrimination and retaliatory
behavior toward Plaintiff, as evidenced by Plaintiffs multiple complaints to Defendant referencing

the behavior.
 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 8 of 19

59. Defendant herein this case had knowledge of the discrimination and retaliatory
behavior toward Plaintiff, as evidenced by Defendant’s supervisors mocking Plaintiff and calling
him “weird.”

60. Defendant herein this case failed to take reasonable steps to prevent this
discrimination from occurring and to protect Plaintiff from said conduct or retaliation from
reporting said conduct.

61. | Defendant has failed to properly train their supervisors concerning their duties and
obligations under civil rights laws, including the Americans with Disabilities Act.

62. Defendant’s discriminatory conduct herein this case maliciously or recklessly
violated Plaintiffs rights under the Americans with Disabilities Act, and such a violation is
sufficient to warrant an award of punitive damages.

63. Asadirect and proximate result of all of Defendant’s discriminatory actions herein
this case, Plaintiff has suffered and will continue to suffer emotional distress, humiliation, a
deprivation of income, as well as other monetary and non-monetary damages.

64. Plaintiff is entitled to attorney’s fees as provided in the ADA and for the fees and
costs in bringing this action.

WHEREFORE, Plaintiff prays the Court enter judgment in their favor against Defendant
on Count I of Plaintiff's Complaint, finding that he was subject to a discrimination due to his
disabilities or perceived disabilities in violation of the Americans with Disabilities Act of 1990,
as amended, for an award of back pay and benefits including interest, an award of front pay and
benefits including interest, an award of compensatory and punitive damages, the costs of this

action, reasonable attorneys’ fees, and for other such relief as the Court deems just and equitable.
 

Case 5:20-cv-04072-DDC-ADM Documenti1 Filed 11/05/20 Page 9 of 19

COUNT II — RETALIATION FOR OPPOSING DISCRIMINATION UNDER THE ADA
(In Violation of the Americans with Disabilities Act of 1990 as Amended)

65. Plaintiff incorporates by reference all aforementioned paragraphs 1 through 64
above as if fully set forth herein.

66. Plaintiff engaged in protected activity protected by the ADA by opposing
discrimination and requesting reasonable accommodations.

67.  Asaresult of engaging in protected activity, Defendant subjected plaintiff to an
adverse employment action subsequent to the protected activity, including demotion and then
ultimately termination.

68. A causal, or more accurately a direct connection, exists in relation to engaging in
the protected activity described throughout this complaint and the adverse action by this Defendant
of demotion and termination also described throughout this complaint.

69. Plaintiff complained to Defendant about the way he was treated, asking that it be
corrected.

70. Plaintiff complained verbally and complained in writing.

71. | The only insubordinate activity engaged in by Plaintiff was in his lawful opposition
to Defendant’s practice of continuous discrimination against him.

72. Defendant management denied accommodation and did not take such requests for
accommodation in good faith, and instead retaliated against such requests, discriminated against
plaintiffs ADA disability including demotion and ultimately termination.

73. Defendant terminated Plaintiff in retaliation of Plaintiff exercising his legally
protected opposition to a workplace ridden with discrimination against his disabilities.

74. Defendant terminated Plaintiff in retaliation to Plaintiff objecting to a workplace

dominated by harmful and incessant discrimination toward Plaintiff.
 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 10 of 19

75. Defendant herein this case failed to take reasonable steps to protect Plaintiff from
retaliation.
76. Defendant herein failed to properly train its supervisors concerning their duties and

obligations under civil rights laws, including the Americans with Disabilities Act of 1990, as
amended.

77. Properly trained employees and supervisors would not call a veteran employee
suffering from PTSD and TBI “weird” or mock him for speech impairments caused by said injury.

78. Further, properly trained employees and supervisors would grant a reasonable
request for accommodation, which was a reasonable request to provide the work tasks in the form
of a simple list.

79. Defendant’s conduct herein maliciously or recklessly violated Plaintiff's rights
under the Americans with Disabilities Act of 1990, as amended, and such a violation is sufficient
to warrant an award of punitive damages.

80. As a direct and proximate result of Defendant’s actions and retaliation herein,
Plaintiff has suffered and will continue to suffer emotional distress, humiliation, a deprivation of
income, as well as other monetary and non-monetary damages.

81. Plaintiff is entitled to attorney’s fees for this retaliation, requiring the bringing of
this claim as provided in the ADA, and for the fees and costs incurred in bringing this action.

WHEREFORE, Plaintiff prays the Court enter judgment in his favor against Defendant on
Count II of his Complaint, finding that Plaintiff was terminated in retaliation for opposing
discrimination in violation of the Americans with Disabilities Act of 1990, as amended, for an

award of back pay and benefits including interest, an award of front pay and benefits including

10
 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 11 of 19

interest, an award of compensatory and punitive damages, the costs of this action, reasonable

attorney’s fees, and for other such relief as the Court deems just and equitable.

DAMAGES
82. Plaintiff incorporates by reference all aforementioned paragraphs 1 through 81 above as if
full set forth herein.
83. Defendant herein discriminated against Plaintiff on the basis of his disabilities with malice

and reckless indifference as to the federally protected rights of the Plaintiff.

84, As a result, Plaintiff has suffered monetary losses, emotional pain, suffering,
inconvenience, mental anguish, loss of enjoyment of life, among other non-monetary damages.
85. Defendant has more than 500 employees.

86. Plaintiff prays for compensatory and punitive damages in the amount of $300,000.00, as
Defendant employees 500 or more employees.

87. Plaintiff prays for injunctive relief in the form of reinstatement with backpay including
benefits, reasonable accommodations, and interest incurred.

88. Plaintiff alternatively prays for injunctive relief in the form of backpay including benefits

with interest incurred, and front pay including benefits with interest incurred, in place of

reinstatement.

89. Plaintiff prays for damages in the amount of reasonable attorney’s fees.

90. Plaintiff prays for damages in the amount of court costs incurred in bringing this action.
91. Plaintiff prays for any other damages and relief as this Court may deem necessary, just,

and equitable as allowed by the ADA or any other relevant source of law related to these claims

or within the power of the Court.

1]
 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 12 of 19

WHEREFORE, Plaintiff prays the Court enter judgment in his favor against Defendant on
all Counts of his Complaint, finding that Plaintiff was terminated in an act of discrimination and
in an act of retaliation for opposing discrimination in violation of the Americans with Disabilities
Act of 1990, as amended. Plaintiff prays for an award of compensatory and punitive damages in
the amount of $300,000.00, an award of back pay and benefits including interest, an award of front
pay and benefits including interest, an award of reasonable attorney’s fees, an award of the costs
of this action, and for other such relief as the Court deems just and equitable.

Respectfully submitted,

/s/Bruce Alan Brumley
/s/Chloe Elizabeth Davis

BRUCE ALAN. BRUMLEY, #16066
CHLOE E. DAVIS, #28517
BRUMLEY LAW OFFICE

2348 SW Topeka Blvd. Suite 201
Topeka, KS 66611

(785) 267-3367
chloe@brucebrumleylaw.com
bruce@brucebrumleylaw.com

12
 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 13 of 19

DEMAND FOR JURY TRIAL
COMES NOW, the Plaintiff, and pursuant to Federal Rule 38(b)(1), demands a trial by jury
on all of these issues in the above-captioned case.

Respectfully submitted,

/s/Bruce Alan Brumley
/s/Chloe Elizabeth Davis

BRUCE A. BRUMLEY, #16066
CHLOE E. DAVIS, #28517
BRUMLEY LAW OFFICE

2348 SW Topeka Blvd. Suite 201
Topeka, KS 66611

(785) 267-3367
chloe@brucebrumleylaw.com
bruce@brucebrumleylaw.com

13
 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 14 of 19

Exhibit A
 

 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 15 of 19

unm 181 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Caleb F, Mettille From: Kansas City Area Office

201 W 5th street Gateway Tower Il

PO Box 139 400 State Avenue, Suite 905

Perry, KS 66073 Kansas City, KS 66104

C] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No. EEOC Representative Telephone No,
Faye Watts,

563-2019-02752 Investigator (913) 551-5844

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC,

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOOO

The EEOC issues the following determination: Based upon Its investigation, the EEOC js unable to conclude that the
information obtained establishes violations of the Statutes. This does not certify that the respondent Is In compliance with
the statutes. No finding is made as to any other Issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge. -

UO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabllities Act, the Genetic Information Nondiscrimination Act, or the Age

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Enclosures(s) for Natascha Deguire, (Date Mailed)
Area Office Director

BURLINGTON NORTHERN SANTA FE RAILWAY
Matthew Wheeler

Human Resource Director

2650 Lou Menk Drive

Fort Worth, TX 76131

ce:

 
 

eye ETS ISTE

Case 5:20-cv-
e 5:20-cv-04072-DDC-ADM Document 1 Filed 11/05/20 Page 16 of 19

Enclosure with EEOC
Form 164 (14/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions-of State law may be shorter or more limited than those described below.)

 

Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS =

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named In the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period Is over, your right to sue based on the charge referred to In this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, In order to avoid any question that you did not act in a timely
manner, itis prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent Jurisdiction. (Usually, the appropriate
State court Is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice Is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief, Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge Includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint —
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS == Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file sult
before 7/1/10 - not 12/1/10.-- In order to recover unpaid wages due for July 2008. This time limit for filing an EPA.
‘Suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.” |” .
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA

claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.
ATTORNEY REPRESENTATION = Title VII, the ADA or GINA:

if you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
In your case may, in limited circumstances, assist you in obtaining a lawyer, Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE =" All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

m5 ELL Oe

‘made withir the next 90 days.)

- . JF YOU FILE SUIT, PLEASE SENDA COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 
 

E

Case 5:20-cv-04072-
072-DDC-ADM Document1 Filed 11/05/20 Page 17 of 19

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment, or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
he covered under the new law.

Tf you plan. to retain_an_ attormmey to assist you with your ADA claim, we recommend that you share this
information. with your attorney and suggest that he or she consult _the amended. regulations and
appendix, and other ADA related. publications, available at
i eps/fwww.eeoe.gov/laws/types/ disability regulations.cim.

“Actual” disability or a “yecord of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

>

>
vr

>
>

>

>

The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 CER. §
1630.2(4)), “major life activities” mow include the operation of major bodily functions, such as:
functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
within a body system. ,

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
measures” (€.2., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
considered in determining if the impairment substantially limits a major life activity.

An impairment that is “episodic” (€.8., epilepsy, depression, multiple sclerosis) or “in remission” (€.g.,
cancer) is 4 disability if it would be substantially limiting when active.

An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

“Regarded as” coverage:
> An individual can meet the definition of disability if an employment action was taken because of an

actual or perceived impairment (e.g. refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially

limiting, or that the employer perceives the impairment to be substantially limiting.
The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the

“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” sonte courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action

was because of thet

impairment. Beyond the initial pleading stage, some courts will require specific evidence

to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at iittp://www.ceoc. gow/laws/typ es/disability regulations.cfin.
Case 5:20-cv- -
cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 18 of 19

EEOC Farm 5 (11/09)

 

CHARGE OF DISCRIMINATION

This form is affected by the Privacy Act of 1974, See enclosed Privacy Act
Statement and other information before completing this form.

 

: Agency(ies) Charge
Charge Presented To: No(s):

| FEPA

EEOC

563-2019-02752

 

 

 

 

 

 

| KANSAS HUMAN RIGHTS COMMISSION and EEOC
| “State or local Agency, iFany
Name (indicate Mr. Ms., Mrs.) . Home Phone Year of Birth
MR. CALEB F METTILLE (785) 845-4411
) Street Address , City, State and ZIP Code
i 201 W 5TH STREET, PO BOX 139, PERRY, KS 66073

 

Named Is the Employer,

That | Believe Discriminated Against Me or Others. (/fmore than two,

Labor Organization, Employment Agency, Apprenticeship Committee,
list under PARTICULARS below.)

or State or Local Government Agency

 

 

 

 

 

 

 

 

 

Name No, Employees, Members Phone No.
BURLINGTON NORTHERN SANTE FE RAILWAY 501+ (785) 435-5616
Street Address City, State and ZIP Code

: 100 NE JEFFERSON TRAFFICWAY, TOPEKA, KS 66616

Name No, Employees, Members Phone No.

Street Address City, State and ZIP Code

 

DISCRIMINATION BASED ON (Check appropriate box(es).)

| RACE | COLOR
\ RETALIATION [| AGE

OTHER (Specify)

[| RELIGION [| NATIONAL ORIGIN

| GENETIC INFORMATION

DATE(S) DISCRIMINATION TOOK PLACE
Earllest Latest

07-01-2019 11-15-2019

 

C | CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):

late June 2019, | wrote a letter to
their power.

i (PIP). After being placed on a
i accomplished and | was ostracized by my co-workers.
me, ‘That guy is

| believe that | was

| discharged because of my disability and in retaliation

| was hired on November 5, 2018 as a Mechanical Foreman 1/Supervisor.
t requested reasonable accommodations to be reassigned to work under a different supervisor and to

i have my work tasks assigned in writing. My requests for work place accommodations were denied. The
way my supervisor assigned my job duties exacerbated the problems with my disability. On or around
the superintendent and Informed him
| told the superintendent that the supervisors only use disciplinary actions instead of
positive reinforcement. On or around August 8, 2019, I was placed ona performance improvement plan
PIP, | was not given clear guidelines as to the work that needed to be

One of my co-workers made the comment about
fucking weird.' On or about November 15, 2019, | was

| am a person with a disability. |

how supervisors were abusing

discharged.

denied reasonable accommodations, placed ona performance improvement plan and
for requesting a reasonable accommodation, In
: violation of the Americans with Disabilities Act Amendments Act of 2008 (ADAAA).

 

 

| want this charge filed with both the EEOC and the State or local Agency,
ifany. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge In

NOTARY - When necessary for State and Local Agency Requirements

 

accordance with their procedures.

 

| T declare under penalty of perjury that the above Is true and correct.

Digitally signed by Caleb Mettile on 02-27-2020 12:08 PM
E

 

 

 

1 swear or affirm that | have read the above charge and that it
is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

 

 

 
 

Case 5:20-cv-04072-DDC-ADM Document1 Filed 11/05/20 Page 19 of 19

proceeding, or hearing under the laws. The. Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or

enjoyment of, rights under the Act.

 
